Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The last rejection in the office action of 03/15/2022 is now withdrawn in view of the terminal disclaimer filed on 05/5/2022.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6-11,15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heasman et al, ( US2017/0360365, hereinafter, Heasman).

Regarding claims 1,10 and 19, Heasman discloses hearing prosthesis (101 in fig.1A,1B and [0019]), comprising: a stimulating assembly (126 in fig. 1A, 1B and [0023-0025]) configured to be implanted in a recipient, wherein the stimulating assembly (126 in fig. 1A, 1B and [0023-0025]) comprises a plurality of stimulating contacts (138 in fig.1B) configured to deliver electrical stimulation signals to the recipient ([0024-0028]); and one or more processors (110 in fig. 1B) configured to: obtain inner ear responses evoked by one or more electrical stimulation signals or acoustic stimulation signals delivered via an acoustic receiver (142 in 1B) ([0022]); objectively identify, based on an analysis of the obtained inner ear responses, one or more changes in the recipient’s perception of sound signals relative to a predetermined perception of sound signals ( “automatic alteration of the clinical settings (e.g., selected operating parameters) of the electro-acoustic hearing prosthesis 100 to generate electrical and/or acoustic stimulation signals for delivery to the recipient” [0046]); and adjust one or more operations of the hearing prosthesis to remediate the one or more changes in a recipient’s perception of sound signals ([0047]).

Regarding claims 2 and 11, Heasman discloses wherein the hearing prosthesis is an electro-acoustic hearing prosthesis configured to deliver the acoustic stimulation signals and the electrical stimulation signals to the recipient ([0017,0026]).
Regarding claims 6 and 15, Heasman discloses  wherein to adjust one or more operations of the hearing prosthesis to remediate the perception change, the one or more processors are configured to: adjust a cross-over frequency at which the electro-acoustic hearing prosthesis([0047]) transitions from delivery of acoustic stimulation signals to delivery of electrical stimulation signals (cross over point/frequency in [0047]).
Regarding claims 7,16 and 20, Heasman discloses wherein to adjust one or more operations of the hearing prosthesis to remediate the perception changes, the one or more processors ([0047]) are configured to: correlate the inner ear responses with predetermined neural activity that is specific for the recipient (“electro-acoustic hearing prosthesis 100 
electrically stimulates the recipient's auditory nerve cells, bypassing absent or defective hair cells that normally transduce acoustic vibrations into neural activity, in a manner that causes the recipient to perceive one or more components of the received sound signals” [0028] ).
Regarding claims 8 and 17, Heasman discloses wherein to obtain inner ear responses evoked by the stimulation signals, the one or more processors are configured to: obtain one or more of a plurality of acoustically-evoked responses or a plurality of electrically-evoked responses ([0044]).
Regarding claims 9 and 18, Heasman discloses wherein to obtain inner ear responses evoked by the stimulation signals, the one or more processors are configured to: obtain a plurality of acoustically-evoked responses and a plurality of electrically-evoked responses over a period of time ( “the inner ear potential measurements may be performed  periodically at preselected times in response to user input” [0039]). 

Claim(s) 1,10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litvak et al, (US2015/0057714, hereinafter “Litvak”).

Regarding claims 1,10 and 19, Litvak discloses a discloses hearing prosthesis (100, fig.1)  comprising: a stimulating assembly configured to be implanted in a recipient  wherein the stimulating assembly  comprises a plurality of stimulating contacts (112/112, fig.1)  configured to deliver electrical stimulation signals to the recipient ([0016,0017,0021]); and one or more processors (104, fig.1)  configured to: obtain inner ear responses evoked by one or more electrical stimulation signals or acoustic stimulation signals delivered via an acoustic receiver ([0016]); objectively identify, based on an analysis of the obtained inner ear responses, one or more changes in the recipient’s perception of sound signals relative to a predetermined perception of sound signals ([0017]); and adjust one or more operations of the hearing prosthesis to remediate the one or more changes in a recipient’s perception of sound signals [0016-0018].





Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D/Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792